Citation Nr: 9905948	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a claimed left 
ankle disorder.  

3.  Entitlement to service connection for a claimed right 
ankle disorder.  



REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The appellant and her friend



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The appellant had active military service from June 2, 1995 
to August 23, 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the RO.  

The appellant testified at a hearing before a local Hearing 
Officer sitting at the RO in August 1997.



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
appellant currently suffers from disability manifested by 
asthma due to disease or injury which was incurred in or 
aggravated by service.  

2.  No competent evidence has been submitted to show that the 
appellant currently suffers from left ankle disability due to 
disease or injury which was incurred in or aggravated by 
service.  

3.  No competent evidence has been submitted to show that the 
appellant currently suffers from right ankle disability due 
to disease or injury which was incurred in or aggravated by 
service.  



CONCLUSION OF LAW

The appellant has not presented well-grounded claims of 
service connection for asthma, a left ankle disorder and a 
right ankle disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.	Service Connection.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.303(a) (1998).  That an injury or disease 
occurred in service alone is not enough;  there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disease first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In other words, a 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Service-connection is also granted for 
disability proximately due to or the result of a service-
connected disease or injury under 38 C.F.R. § 3.310 (1998).


B.	Well-Grounded Claim.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  This threshold 
requirement is critical since the duty to assist an appellant 
with the development of facts does not arise until the 
appellant has presented evidence of a well-grounded claim.  
Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 1997);  Caluza 
v. Brown, 7 Vet. App. 498, 505 (1995).

A well-grounded claim has been defined by the U.S. Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
appellant and her representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).


Entitlement to service connection for asthma.

In the case at hand, the medical treatment records from the 
Riverside Family Practice show treatment of the appellant for 
"substernal chest discomfort" in March 1994.   Although 
there were no signs of wheezing, based on the appellant's 
history of asthma she was prescribed Indocin by mouth three 
times a day and was also advised to use her Proventil meter-
dose inhaler as the occasion required.

Additionally, a consultation sheet dated in July 1995 during 
service stated the following concerning the appellant's 
asthma:

[the appellant] claims she has been 
treated for asthma since age 16 with 
a (sic) inhaler w/'provental'.  
Claims did not report history because 
recruiter told her not to.

Although the appellant claimed at her August 1997 hearing to 
have not experienced any problems with asthma since the age 
of 16 (see page 3 of hearing transcript), these assertions 
are not supported by the medical evidence of record.  A pre-
existing injury or disease will be considered aggravated by 
active military service where there is an increase in 
disability during such service, unless there is a specific 
finding the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.306(a) (1998).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

The medical evidence of record shows that the appellant 
suffered from asthma prior to service.  Post-service 
treatment records noted in June 1994 that the appellant was 
taking albuterol orally and used a metered dose inhaler, just 
as she did prior to service.  The appellant was also noted to 
report nocturnal wheezing, but no evidence of recent 
bronchial infection was found.  The manifestations reported 
after service are not shown to be different than the 
appellant's pre-service symptomatology and treatment.  
Further, there is no competent medical evidence of record 
which states the appellant's asthma is due to disease or 
injury which was incurred in or aggravated by service.  The 
appellant's claim therefore does not meet the requirements 
set forth by the Court in Caluza.  Hence, the Board finds 
that the appellant has not presented a well-grounded claim of 
service connection for asthma.  


Entitlement to service connection for a right ankle
condition and for a left ankle condition.

The appellant claims she currently suffers from both a right 
ankle and left ankle disorders due to service.  A review of 
her service medical records shows she was treated for 
swelling and pain in both of her legs on multiple occasions 
throughout her three month period of service.  Although 
records from that treatment include diagnoses of "probable" 
stress fractures, an x-ray study of the appellant's ankles 
administered in July 1995 was reported to be within normal 
limits.

After service, the VA examination in February 1996 showed no 
objective findings concerning a disability of either ankle, 
although the appellant's complaints of pain and swelling were 
noted.  The final diagnosis was reported as "arthralgia, 
knees and ankles."  The report of an x-ray study 
administered in conjunction with that examination stated that 
"no fracture or soft tissue swelling [was] evident" and 
shows an impression of "normal bilateral ankles."  

Treatment records from the VA orthopedic clinic in June 1996 
reported "tenderness to palpation of the anterior tibia 
bilaterally, the right more than the left" but the 
appellant's ankles again were reported as being "normal."  
Thus, as a current ankle condition is not shown to be due to 
the appellant's military service, it does not meet the 
requirements of Caluza.  

Although the appellant's bilateral ankle pain has been noted 
to some degree since service, the evidence of record does not 
establish that the appellant is suffering from chronic ankle 
disability due to service as defined in 38 C.F.R. § 3.303(b).  
Savage v. Gober, 10 Vet. App. 488, 497 (1997);  38 C.F.R. 
§ 3.303 (1998).  The appellant is certainly competent to 
report pain in her ankles, and her testimony to that effect 
is taken by the Board to be credible.  King at 21.  The 
appellant is not competent to diagnose herself with an actual 
ankle disability.  As noted previously, an appellant cannot 
meet this burden merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu.  In order for a claim of entitlement to service 
connection under 38 C.F.R. § 3.303 to be found well grounded, 
an appellant must submit competent evidence showing she 
currently suffers from current disability which was related 
to service.  Id.  The appellant's claims file contains no 
competent medical evidence which states she currently suffers 
from a specific medical condition in either ankle which is 
related to any symptomatology suffered in service.  Absent 
such evidence, the Board finds that the appellant has not 
presented well-grounded claims of service connection for 
right ankle and left ankle disorders.  Caluza at 506.  

The appellant's service medical records do show treatment for 
her ankles during her brief period of service.  Her claim 
therefore meets the second requirement set forth by the Court 
in Caluza.  However, absent competent medical evidence 
showing that the appellant currently suffers from a 
disability in either ankle due to service, her claims do not 
meet the third requirement set forth in Caluza.  Caluza at 
506.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) to assist the appellant with the development of 
evidence.  



ORDER

Service connection for asthma, a left ankle disorder and a 
right ankle disorder is denied, as well-grounded claims have 
not been presented.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals  



 

- 8 -


- 1 -


